Title: Abigail Adams to John Adams, 20 October 1777
From: Adams, Abigail
To: Adams, John


     
      
       October 20. 1777
      
     
     Tis true my dearest Friend that I have spent an anxious 3 weeks, and the sight of a Letter from you gave me joy beyond expression. I had sent every post day, and every post was dissapointed. For 3 weeks I could not learn one word with certainty—nor can I now determine whether you are 88 miles nearer to me or farther of than you were before.
     I was greatly surprizd when I heard that the Enemy were in possession of Philadelphia without any engagement upon our part. If Men will not fight and defend their own perticuliar spot, if they will not drive the Enemy from their Doors, they deserve the slavery and subjection which awaits them.
     There is much I think comprised in that short Sentance, “I shall avoid all history and make no reflections.” I think I can construe a volum from it, I will follow the example least a miscarrage of this should give triumph to an Enemy.
     Our affairs at the Northward wear a more pleasing aspect. The Sunshine from the North gilds the dark Clouds of the South or the Storm would look dismal indeed.
     It is a Newengland observation that in some late general orders when many motives and stimulatives were set before the men to excite them to action, they were assured of conquest without once acknowledgeing the Superintendance of divine providence. Our favorite Dr. Tillotson “observes that in all our concernments we ought to have a perticuliar regard to the Supreme disposer of all things and earnestly to seek his favour and blessing upon all our undertakeings, but more especially in the affairs of war, in which the providence of God is pleasd many times in a very peculiar manner to interpose and interest itself, because all war is as it were an appeal to God, and a reference of those causes to the decision of his providence which through the pride, and injustice, and perverse passions of men can receive no other determination.”
     Tis not more than 3 weeks since I thought our affairs looked in a more prosperious train than they had done since the commencement of the War. Tho they have not taken the turn I hoped for, yet I doubt not they will finally terminate in our favour. Providence for wise purposes has oftentimes since the commencement of this war brought about our deliverence by ways and means which have appeard to us the most improbable and unlikely—has given into our hands those things which we were destitute of, and in the greatest necessity for. So true it is acknowledge him in all thy ways, and he shall direct thy paths.
     To you my dear Friend I need not excuse these Moral reflections. I have ever considerd it as a happiness to be united to one whose Sentiments in Religion were not only agreable to my own, but to what I have ever esteemed the Truth.
     
     
      October 22
     
     I believe I may venture to congratulate my Love upon the completion of his wishes with regard to Burgoin. Tis reported to day from many ways that he has with his whole Army fallen into our hands and tis said the post brings the same inteligance. If true, as I most sincerely hope, let us with gratitude acknowledg the interposition of Heaven in our favour.
     We have accounts too of an engagement at the southard. I am glad to hear of fighting even tho we come of second best, not because Heaven is my witness that I delight in the Effusion of humane Blood, but because I believe by delay we should loose more lives than by the sword. It sinks our spirits, disheartens our soldiers, makes them both Idle and wicked. How great would be my joy could I see peace and quietness once more restored to this distressed land.
     
      “Peace o’er this land her olive Branch extend
      And white Robed Innocence from heaven desend.”
     
     It gave me great pleasure to hear of your Health and Spirits. Did you save your cloaths, or have they fallen into the hands of the Enemy? We are all very well in the family. The hooping cough prevails much and is just comeing into the family. I long for the month of your return to come. I wrote you with regard to Brackett but received no answer. You will let me know, and when to send. Dr. Tufts desires to know if you have received a Letter from him within these two months, he fears that it did not reach you, as it was about the time of your removal.
     The Spirit of Barter and exchange predominates so much here that people dispose of their own Bodies. Matrimony prevails among all orders and Ages; the scarcity of the Commodity enhances the value. Men are a very scarce article to be sure. Among the late mariages which have taken place and are like to, Miss Betsy Smith to Mr. Shaw last thursday, old Deacon Webb of this Town to a maiden Sister of John Ruggles’es wife, who has lived to the age of 66 unmarried, our Friend Mrs. Lincoln of this Town to Deacon Storer of Boston, an exceeding good match and much approved of. Numbers of others in the lower class not worth mentioning, but I ask my Cousin Polly Smiths pardon for omitting her. She marries in about 2 months to a Mr. Gray, a Brother of Mr. Eliss Grays of Boston.
     Tis very cold for the Season. We had Snow yesterday and Ice in the Streets this morning. When shall I see my Friend? Tis more than Nine long months since we parted. Shall I send the beginning of december? Heaven grant us a joyfull meeting.
     
      
       Ever yours.
      
     
    